Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
The present Office Action is in response to the Request for Continued Examination dated 19 October 2021.
In the amendment dated 19 October 2021, the following occurred: Claims 1, 4, 35, 36, 41, and 42 have been amended. 
Claims 1, 4-11, and 35-45 are pending.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 19 October 2021 has been entered.

	



Priority
This application claims priority to U.S. Provisional Patent Application No. 61/375,985 filed on 23 August 2010.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-11, and 35-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 35, and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method, non-transitory computer readable medium (CRM), and system for determining case assignments.
The limitations of (Claim 1 being representative) obtaining case profiles for a plurality of cases for patients to be examined, wherein a case profile of the case profiles describes a reason the patient is being examined, the reason including ruling out a presence of a predetermined type of diseased tissue; creating dynamic evaluator profiles for each of a plurality of case evaluators based on information mined by including information from current available case evaluation reports generated by a case evaluator that characterizes an expertise of the case evaluator in a dynamic evaluator profile for the case evaluator, wherein the information indicates the case evaluator has experience reading images to identify the presence of the predetermined type of diseased tissue; obtaining the dynamic evaluator profiles; and assigning the case of the plurality of cases for patients to be examined to the case evaluator of the plurality of case evaluators based on the dynamic evaluator profile indicating the case evaluator has experience reading the images to identify the presence of the predetermined type of diseased tissue by identifying information included in the dynamic evaluator profiles that indicate which of the case evaluators have experience reading images to identify the presence of the predetermined type of diseased tissue and selecting the case evaluator with the dynamic evaluator profile with a most amount of relevant experience reading images to identify the presence of the predetermined type of diseased tissue, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a system implemented by a processor, non-transitory storage medium, and/or memory, the claimed invention amounts to managing personal behavior or interaction between people. The Examiner notes that “method of organizing human activity” includes a person's interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). For example, but for the processor, non-transitory storage medium and/or memory, this claim encompasses a person assigning cases to a radiologist based on a radiologist profile and then reassigning the case based on a change in the case and a change in the radiologist profile. If a claim limitation, under its broadest reasonable interpretation, 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor, CRM, and/or memory that implements the identified abstract idea. The processor, CRM, and/or memory are either described as well-known, general-purpose computer components [Spec. Pg. 3, 4, 11] or are not described at all. These additional elements are recited at a high-level of generality (i.e., as a generic processor, CRM, and/or memory) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The additional elements of (1) using one or more computer executable data mining algorithms, (2) a picture archiving and communication system or a radiology information system, and (3) an evaluation report repository are recited in the claim. Regarding (1), the use of one or more computer executable data mining algorithms generally links the claimed invention to a particular technological environment or field of use. Generally linking an abstract idea to a particular technological environment or field of use cannot provide a practical application. Regarding (2) and (3), the PACS or RIS systems and the evaluation report repository represent location(s) frome which data is receive and/or to which data is transmitted and represent extra-solution activity. Extra-solution activity cannot provide a practical application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. 

Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) using one or more computer executable data mining algorithms, (2) a picture archiving and communication system or a radiology information system, and (3) an evaluation report repository are recited in the claim were considered to generally link or represent extra-solution activity. These additional elements have been re-evaluated under the “significantly more” analysis and determined to amount to generally linking the use of the judicial exception to a particular technological environment or field of use. MPEP2106.05(I)(A); MPEP 2106.05(h) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide an inventive concept (“significantly more”). Further, the prior art of record indicates that data mining algorithms, PACs/RIS systems, and repositories are well-understood, routine, and conventional (see US2012/0010896 to Yeluri et al. at Para. 0021, 0034, 0036, 0038; US 2012/0323595 to Hawkins et al. at Fig. 1, Para. 0045; US2011/0010192 to Backhaus et al. at Para. 0007, 0032, 0035, 0040). As such the claim is not patent eligible.
Claims 4-11, 36-40, and 42-45 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible. Claims 4, 10, 36, 42 merely describe the evaluator profile or updating of the evaluator profile. Claims 5, 6, 7, 8, 9, 37, 38, 39, 40, 43, 44, 45 merely describe how cases are assigned. Claim 11 merely describe generating additional data based on case assignments which additionally represent post solution activity which is insufficient to render the claims subject matter eligible. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-11 are rejected for lack of adequate written description.
Claim 1 is rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

Specifically, the claim recites “creating dynamic evaluator profiles for each of a plurality of case evaluators based on information mined from an evaluation report repository using one or more computer executable data mining algorithms....” The Applicant has provided no disclosure the algorithm that creates the dynamic evaluator profiles. Any analysis and subsequent determination could potentially read on the as-claimed invention.
	The Specification (reference will be made to PgPub US2013/0151284 for ease of discussion) at Para. 0020-0021 states that profiles are created based on various evaluator data; however, there is no disclosure of the algorithm that describes how the profile is created based on the data. This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or specifically performed with respect to the Applicant’s claimed invention.
By virtue of their dependence from Claim 1, this basis of rejection also applies to dependent Claims 4-11.

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of Claims 1, 4-11, and 35-45, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
Independent claim 1 is amended herein and now recites limitation describing how the processor performs the assignment. The additional elements integrate any alleged abstract idea into a practical application because they recite a specific improvement over prior art systems that ensures cases are assigned to the case evaluator currently with the most amount of relevant experience for the reason of the imaging examination - identifying a presence of a predetermined type of diseased tissue.
Regarding (a)
Creating dynamic evaluator profiles based on information mined reports using data mining algorithms by including information the reports that characterizes an expertise of the case evaluator with reading images to identify the presence of the predetermined type of diseased tissue does not manage personal behavior or interaction between people.
Regarding (b), the Examiner respectfully submits that this argument is contrary to the decision on appeal. This newly-added limitation merely further limits the features that were held by the PTAB to be directed to an abstract idea. It is unclear how the Examiner can find otherwise. 
The independent claims include limitations that include the dynamic evaluator profiles, using them to assign cases based on experience reading the images to identify the presence of the predetermined type of diseased tissue. Hence, the independent claims include an improvement to existing technology or technical field.
Regarding (c), the Examiner respectfully disagrees. As was held by PTAB, there is no “improvement in computer technology or functionality” recited in the claim. See PTAB decision dated 20 August 2021 at Pg. 9. Further, there is no other technological field recited in the claim. The abstract idea is confined to a well-known, general-purpose computer. Because there is no other technology recited in the claim, there can be no improvement to another technology (see, e.g., Diamond v. Diehr where the computer controlled the rubber molding machine thus improving another technology).
The Examiner takes this opportunity to note that the subject matter eligibility rejection has now been maintained twice by the PTAB and, since these decisions, the 

Rejection under 35 U.S.C. § 103
Regarding the rejection of Claims 1, 4-11, and 35-45, per the PTAB Decision on Appeal dated 20 August 2021, the prior art of record fails to teach or suggest the features noted in the decision. Further, the prior art of record fails to teach or suggest the combined features of the independent claims and, in particular, fail to teach or suggest the creation of dynamic evaluator profiles based on information mined from current evaluation reports that indicates that the evaluator has experience reading images to identify the presence of certain diseased tissue.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Yeluri et al. (U.S. Pre-Grant Patent Publication No. 2012/0010896) which discloses assigning reports to a particular reviewer based on the reviewer’s level of specialty. 
Roubein et al. (U.S. Pre-Grant Patent Publication No. 2010/0094651) which discloses an auction system for radiology services.
McCallie, JR et al. (U.S. Pre-Grant Patent Publication No. 2006/0143043) which discloses a clinician to clinician collaboration session that is based on the ranking of the clinician.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626